By the Court, Sanderson, J.:
So far as this may be considered an action to restrain the commission of waste, it cannot be sustained upon the facts disclosed in the record. It is not only not averred in the complaint that the plaintiffs are entitled to the reversion, *18but it is shown by the uncontradieted affidavit of Green that they are not. (Taylor’s Landlord and Tenant, Sec. 686.)
The same is true of the case in its aspect as an action to restrain the defendants from removing the double house, upon the ground that the security for the rent will be impaired by its removal. To maintain the action upon that ground, it is not sufficient to show that the security will be lessened in value. It must appear that it will be left inadequate, which is not shown to be the case, but quite the contrary. (Buckout v. Swift, 27 Cal. 433.)
Let the injunction be dissolved.